Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6, 9-100, 14-15, 17-18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha (PG/PUB 2017/0122613) in view over  Sulucz et al. (USPN 11380182) in view over Rosen (PG/PUB 20150028114)


Claim 1
      Sinha teaches a space controller (0075, Figure 2, Figure 7-214) comprising: 
a housing (214)
a sensor (714) coupled to the housing and configured to generate sensor data that is indicative of a condition of an environment within a space in which the housing is located (ABSTRACT, Figure 2 e.g. see temperature)
a communications interface (Figure 7-732) coupled to the housing and configured to communicate with heating, ventilation, and air conditioning (HVAC) equipment (Figure 7-738)
a camera that is separate from the sensor (0006, Figure 7-724 e.g. see camera as being a separate sensor and separate from a temperature sensor, see also 0099, 0109)
a display coupled to the housing (Figure 7-702, 0134) configured


           Sinha et al. does not teach a display configured to display images received from the camera; however, Sulucz teaches displaying images received from a camera (Col 26 lines 51-62 e.g. see displaying thermal image of occupant, Figure 3D)

One of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Sinha and Sulucz would achieve an expected and predictable resulting comprising display configured to display images received from the camera.  One of ordinary skill in the art would be motivated to apply Sulucz to provide a benefit of monitoring thermal conditions within a property, as described, SUMMARY.

The combination of Sulucz and Sinha teaches:

a processing circuit positioned within the housing, the processing circuit configured to: 
  identify the condition based on the sensor data (Sinha, 0172, 0175-0176, 0184, claim 1 e.g. see controlling based on sensed conditions, where a condition is temperature);  
determine an event based on the images received from the camera (Sinha, 0172-0174, 0176 e.g. see analyzing heat images of occupant to determine occupant state, including high or low temperature); the event associated with an individual being imaged by the camera (Sinha, 0175-0176, see also 0131 e.g. see identifying occupants); 

                  Sinha et al.  does not teach the combination of  operate the  HVAC equipment based on the condition, the event, and the climate setting.  However, Rosen teaches operating the HVAC equipment based on a combination of the condition, event, and climate setting (0016-0017 e.g. “In another embodiment of the present invention, the same images captured by an infrared camera to determine skin temperature (e.g. event, see also 0009 e.g. warmer or comfort level as an event) of one or more occupants is further utilized to recognize one or more specific individuals and to use the "knowledge" that certain identified people are in the conditioned space (e.g. conditioned space associated with temperature) to alter the HVAC control (e.g. operate the HVAC) As a further enhancement to the present invention, HVAC control parameters and programming are selected based upon previously stored profiles (e.g. climate setting) that specify parameters of programming known or set by the recognized individual to describe his or her preference (e.g. climate setting), see climate setting as corresponding to received preferences, i.e., set-point temperature; and see condition as a temperature, and see event as comfortable, supra Sinha for determining a user is too hot or cold, see also Sinha as receiving climate settings/preferences  i.e., setpoint temperature.”)

One of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Sinha and Rosen would achieve an expected and predictable result comprising operate the  HVAC equipment based on the condition, the event, and the climate setting.  One of ordinary skill the art operating the HVAC in response to determining a thermal event of a user and controlling the HVAC using their preferences (e.g. utilizing climate data in combination with their condition and environmental temperature) would achieve an improved invention by automatically adjusting temperature to optimize comfort within comfort limits, as described, 0004-0012.   As combined, based on a combination of a conditioned space value, occupant’s temperature indicating comfort level, and stored preferences, the HVAC is controlled in response to improve occupant’s comfort via temperature control.


Claim 2. 
    Sinha teaches the space controller of Claim 1, wherein the display is a touch sensitive display, and wherein the display is configured to display the images from the camera in real-time, wherein the space controller is part of a building control system, supra claim 1 for displaying images, see touch sensing display of Sinha, 0108, 0170)

Claim 5. 
    Sinha teaches the space controller of Claim 1, wherein the condition is one of a temperature of the environment surrounding the housing, a humidity of the environment surrounding the housing, an air quality of the environment surrounding the housing, or an amount of lighting in the environment surrounding the housing (Sinha, Figure 7-714)

Claim 6.
  Sinha teaches the space controller of Claim 1, wherein the sensor comprises a temperature sensor configured to measure a temperature, wherein the climate setting comprises a user selected temperature, and wherein the processing circuit is configured to operate the HVAC equipment based on the user selected temperature (Figure 7-716, 0004, 0074-75, 0077)

Claim 9.  
Sinha teaches the space controller of Claim 1, wherein the camera includes an infrared sensor (Sinha, 0109 -infrared camera)


Claim 10.  
Sinha teaches a thermostat, supra claim 1, comprising: 
    a space controller configured to operate 
 a housing, supra claim 1
a display coupled to the housing and configured to receive user input, the user input comprising 
    a climate setting; and a sensor coupled to the housing and configured to generate sensor data that is indicative of the environmental condition of the space; supra claim 1
      a camera that is separate from the sensor, the camera communicably coupled to the space controller and configured to generate images, the display configured to display the images received from the camera, wherein the space control is configured to determine an event associated with an individual being imaged by the camera based on the images received from the camera; supra claim 1
      wherein the  HVAC equipment is communicably coupled to the space controller, wherein the space controller is configured to operate the HVAC equipment  to affect the environmental condition of the space based on the sensor data, the event, and the climate setting, supra claim 1
   
     Claim 10 is rejected under the same rationale and combination of prior art set forth in claim 1

Claim 11.
Sinha teaches the thermostat of Claim 10, wherein the display is a touch sensitive display, and wherein the display is configured to display the images from the camera in real- time, supra claim 2.

Claim 13. 
    Sinha teaches the thermostat of Claim 10, wherein the event is one of a movement, a face recognition, and a person's skin temperature (Sinha,   0172- 0176 e.g. see skin temperature of user, see also Rose, 0009 – skin temperature)

Claim 14. 
Sinha teaches the thermostat of Claim 10, wherein the environmental condition is one of a temperature of the space, a humidity of the space, an air quality of the space, or an amount of lighting in the space (Figure 7-214)
  
Claim 15. 
Sinha teaches the thermostat of Claim 10, wherein the sensor comprises a temperature sensor configured to measure a temperature, wherein the climate setting comprises a user selected temperature (Sinha, 0074-75, 0095 e.g. see set-point temperature)

Claim 17. 
    
Sinha teaches the thermostat of Claim 10, wherein the camera includes an infrared sensor, supra claim 9

Claim 18. 
    Sinha teaches a method, comprising: receiving, by a processing circuit onboard a space controller, sensor data from a sensor onboard the space controller, the sensor data indicative of an environmental condition of a space within a building in which the space controller is located; receiving, by the processing circuit, images from a camera, the camera separate from the sensor; receiving, by the processing circuit. from a display of the space controller, user input comprising a climate setting; displaying, on  the display, the images from the camera; determining, by the processing circuit, an event based on the images from the camera, the event associated with an individual being imaged by the camera; and operating, by the processing circuit,  heating, ventilation, and air conditioning (HVAC) equipment to change the environmental condition of the space based on the sensor data, the event, and the climate setting, supra claim 1

Claim 18 is rejected under the same rationale and combination of prior art set forth in claim 1

Claim 23 
   Sinha teaches the space controller of Claim 1, wherein the processing circuit is configured to adjust temperature settings within a space in which the space controller is located based on presets assigned to a plurality of image identifiers (0131 e,g., see image based identification and associated preferences, 0140-0147), and wherein the plurality of image identifiers correspond with movement of users within the space (0021 e.g. see detecting occupant movement between zones and operating building equipment to affect the environment)


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sinha (PG/PUB 2017/0122613) in view over  Sulucz et al. (USPN 11380182) in view over Rosen (PG/PUB 20150028114) in view over Ribbich et al. (USPN 10907844)
Claim 4. 
  Sinha teaches the space controller of Claim 1, further comprising a microphone but does not teach the event limitations based on sound as described below.   Ribbich teaches the event limitations based on sound as described below.
      wherein the processing circuit is configured to determine an event based on sound received from the microphone (Ribbich, see determining event as occupied using a microphone, Col 10 lines 9-15), and wherein the processing circuit is configured to operate the HVAC equipment based on the event (Sinha, 0006, 0132, 0135-0136, 0141 e.g. see identifying user based on voice and operating HVAC in response, see also Ribbich as controlling the HVAC based on occupied events using sound)
     One of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Sinha and Ribbich would achieve an expected and predictable result comprising wherein the processing circuit is configured to determine an event based on sound received from the microphone and controlling the HVAC.  One of ordinary skill in the art would be motivated to apply Ribbich for assisting users in performance settings, as described, Figure 31C; Ribbich is in the same field of endeavor comprising thermostat control; and is reasonably pertinent to a problem of controlling based on sound. 

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha (PG/PUB 2017/0122613) in view over  Sulucz et al. (USPN 11380182) in view over Rosen (PG/PUB 20150028114) in view over AMINI (PG/PUB 20200084367)
Claim 7. 
      Sinha teaches the space controller of Claim 1 but does not teach the transmit the image and controlling the camera limitations as described below.   AMINI teaches the transmit and camera control limitations as described below.
       wherein the communications interface is configured to transmit the images received from the camera to a remote device and to receive commands from the remote device, and wherein the processing circuit is configured to control the camera based on the commands (AMINI, 0095, Figure 6)
   One of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Sinha and AMINI would achieve an expected and predictable result adapting the communication interface of Sinha to transmit captured images to a server and controlling camera settings in response.  The application of AMINI would improve the quality of captures images as described, 0002, 0022.


Claim 20. 
  Sinha teaches the method of Claim 18, further comprising: transmitting, by a communications interface onboard the space controller, images received from the camera to a remote device; receiving, by the communications interface, a command from the remote device; and controlling, by the processing circuit, one of the camera and  the display based on the command, supra claim 7

Claim 20 is rejected under the same rationale and combination of prior art set forth in claim 7.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha (PG/PUB 2017/0122613) in view over  Sulucz et al. (USPN 11380182) in view over Rosen (PG/PUB 20150028114) in view over Breed (USPN 7570785)
Claim 8.
Sinha teaches the space controller of Claim 1 but does not teach the CMO limitations as described below.   Breed teaches the CMO limitations as described below
 wherein the camera includes a complementary metal oxide semiconductor sensor (Breed, Col 26 lines 35-36, Col 35 lines 24-26)
   One of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Breed and Sinha would achieve an expected and predictable result via combining said elements using known methods.  One of ordinary skill in the art would achieve an improved invention via facilitating occupant feature recognition as described by Breed, Col 2 lines 54-67. 

Claim 16. 
  Sinha teaches the thermostat of Claim 10, wherein the camera includes a complementary metal oxide semiconductor sensor, supra claim 8
    Claim 16 is rejected under the same rationale and combination of prior art set forth in claim 8.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sinha (PG/PUB 2017/0122613) in view over  Sulucz et al. (USPN 11380182) in view over Rosen (PG/PUB 20150028114) in view over LEHMAN (PG/PUB 20090099668)
Claim 21.    
     Sinha teaches the space controller of Claim 1 but does not expressly teach a remote computing device controlling the display based on commands as described below.  LEHMAN teaches a remote computing device controlling the display based on commands as described below.
      wherein the processing circuit is further configured to control the display based on commands received from a remote computing device (LEHMAN, 0152 e.g. In the next step, the server sends data to the remote user's interface that corresponds with the user's access level, along with computerized instructions executable by the remote device for generating a display having the display characteristics in the user's stored user profile.”)
     One of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of LEHAMN and Sinha would achieve an expected and predictable result of commanding a display to function in accordance with a user profile based on access levels.  Sinha and LEHAMN are in the field of building control systems and LEHAMN is  reasonably pertinent to a problem of controlling how data is displayed for a user. LEHAM provides a benefit of independently controlling the display of data while accounting for user permission levels, as described, 0009-0010.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sinha (PG/PUB 2017/0122613) in view over  Sulucz et al. (USPN 11380182) in view over Rosen (PG/PUB 20150028114) in view over Vega (USPN 10775064)
Claim 22. 
    Sinha teaches the space controller of Claim 1, wherein determining the event but does not teach the plurality of images limitations as described below.  Vega teaches the plurality if image limitations described below
    receiving a plurality of images from the camera over a first time period (Col 6 lines 50-54, Col 8 lines 56-67 e.g. see comparing first and second images); determining an image detectible occurrence by comparing a first one of the plurality of images to a second one of the plurality of images (Col 8 lines 56-67 e.g. see identifying thermal exchange based on image comparison); and determining the event based on the image detectible occurrence (Col 8 lines 56-67 e.g. see identifying thermal exchange as the event)
    One of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Sinha and Vega would achieve an expected and predictable result of adjusting environmental conditions based on image comparison to determine thermal exchanges to optimize comfort.  Vega is reasonably pertinent to problem of adjusting temperature based on determining environmental conditions while providing a benefit of automatically controlling the home, as describe, Col 1 lines 15-42.
   Moreover, one of ordinary skill in the art applying the thermal exchange analysis, see Col 8 lines 56-67 (e.g. thermal exchange of detected objects), to that of a user, as per Sinha, would at least determine an occupant’s temperature change over a time period to ascertain at least comfort (e.g. cold or hot based on skin temperature). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20190309968 -0031 – image comparison occupant for determining trends, heat patterns, object classification, etc., see also adjusting HVAC based on comfort range, 0044

Operating HVAC based on occupant comfort states
20210102722 20220327904 20170122613 20150028114  20190309968  20190275860   9900173 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/Patent Examiner, Art Unit 2117